DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 10/29/2021 in which claims 1 and 4 have been canceled.  Thus, the claims 2-3 and 5-15 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3 and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of submitting trading order to exchange for execution without significantly more. 
Claim 2 is directed to a device, which is one of the statutory categories of invention (Step 1: YES).
The claim 2 is directed to a trading device operable as part of an electronic trading system, the trading device comprising: a computing device having a processor and configured to receive market data from an electronic exchange for a plurality of tradeable objects including market data for a first tradeable object and marker data for a second tradeable object and a display device providing a graphical user interface, wherein the graphical user interface is configured to output processed data and the graphical user interface is configured to display a first plurality of value locations along a first value axis according to the market data for the first tradeable object and display a second plurality of value locations along a second value axis according to the market data for the second tradeable object, wherein each location along the first value axis corresponds to a price for the first tradeable object and is configured to receive a user selection of the location to send an order for the first tradeable object to the electronic exchange at the price for the location, wherein each location along the second value axis corresponds to a price for the second tradeable object being different than the first tradeable object and is configured to receive a user selection of the location to send an order for the second tradeable object to the electronic exchange at the price for the location, wherein a first working order indicator for a first working order for the first tradeable object at the electronic exchange is displayed along the first value axis at a first location corresponding to a first price for the first working order; wherein the graphical user interface is configured to display a theoretical relationship relative to the first value axis and the second value axis as a theoretical curve, wherein the theoretical relationship is defined between the first tradeable object and the second tradeable object, wherein the graphical user interface is configured to highlight a selectable market depth corresponding to the value locations displayed relative to the theoretical curve; an input device coupled with the display device and configured to receive a user command relative to the graphical user interface to: select the first working order indicator for the first working order for the first tradeable object, and move the selected first working order indicator from the first location relative to the selectable market depth and the theoretical curve to a new location relative to the theoretical curve along the second value axis for the second tradeable object; and wherein the processor is configured to, in response to receiving the user command, to select and move the first working order indicator: 1) determine an order parameter for a second working order for the second tradeable object according to the new location, and 2) submit the second working order with the the electronic exchange.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of submitting trading order to exchange for execution which may correspond to a Certain Methods of Organizing Human Activity as these limitations relate to fundamental economic principles or practices (placing an order based on displayed market information: October 2019 Update: Subject Matter Eligibility).  The computing device having a processor, an electronic exchange, a display device, and a graphical user interface limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 2 recites an abstract idea (Step 2A-Prong 1: YES). 
This judicial exception is not integrated into a practical application because the additional limitations of computing device having a processor, an electronic exchange, a display device, and a graphical user interface result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of computing device having a processor, an electronic exchange, a display device, and a graphical user interface are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing device.  The presence of a generic computing device does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation (with the exception of italicized limitation), receive market data from an electronic exchange for a plurality of tradeable objects including market data for a first tradeable object and market data for a second tradeable object amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer element.  Therefore, the recitation of additional elements of computing device having a processor, an electronic exchange, a display device, and a graphical user interface do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 2 is directed to an abstract idea (Step 2A-Prong 2: NO). 
Step 2B: NO).  Thus, the claim 2 is not patent-eligible.
Dependent claims 3 and 5-15 further define the abstract idea that is present in the independent claim 2 and hence corresponds to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3 and 5-15 are directed to an abstract idea.  Thus, the claims 2-3 and 5-15 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 10/29/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 2-3 and 5-15 under 35 U.S.C. 101, Applicant states that the claims have been amended to explicit recite a trading device and an electronic trading system.  Accordingly, the Applicant respectfully disagrees that the examined claims were directed to non-statutory subject matter.  Applicant then cites Ex part Smith decision.
Examiner respectfully disagrees and notes that a trading device is described as a computing device having a processor and a display device.  The trading device is nothing more than a generic computing device and performs various method steps.  The method steps recite an abstract idea of submitting trading order to exchange for execution.  Thus, the claim 2 recites an abstract idea.    
With respect to Applicant’s arguments regarding the features and functionality of the pending claims reflect an improvement when considered with respect to known electronic trading systems, Examiner is unclear about the improvements associated with the claimed invention.  The claimed invention recites an abstract idea of submitting trading order to exchange for execution.  The additional limitations of a computing device having a processor, an electronic exchange, a display device, and a graphical user interface are recited at a high level of generality in that it results in no more than simply applying the abstract idea without providing any technical improvements.  The features and functionality are provided by the computing device and are not driven by applying the abstract idea.  Thus, these arguments are not persuasive.  
With respect to Applicant’s arguments that the claimed graphical user interface is simply one component of the electronic trading system, and that a graphical user interface is not one of the enumerated groupings discussed in the 2019 Guidance, Examiner notes that a graphical user interface is considered as an additional limitation when determining whether the claim recites an abstract idea under Step 2A, Prong One.  The additional limitation of a graphical user interface was considered after determining that the claim recites an abstract idea.  In this case, it was determined that the additional limitation of a graphical user interface does not restrict the claim from reciting an abstract idea.  The additional limitation of a graphical user interface was also considered individually and as an ordered combination under Step 2A, Prong Two and Step 2B to determine if it either integrates the abstract idea into a patent eligible subject matter or amounts to add significantly more.  In this case, it was determined that a graphical user interface simply applies the abstract idea without transforming the abstract idea into a patent eligible subject matter.  Thus, these arguments are not persuasive.
Applicant also states that under Prong Two of Revised Step 2A , the specific features and functionality of the graphical user interface and the electronic trading system recited by the pending claims represents an improvement that integrates any judicial exception into a practical application, as discussed in MPEP 2106.04(d)(1).  
Examiner respectfully disagrees and notes that a graphical user interface is recited at a high level of generality and it simply applies the abstract idea without transforming the abstract idea into a patent eligible subject matter.  The specific features and functionality of the graphical user interface and the electronic trading system do not contribute any additional improvements when the abstract idea is implemented.  Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693